Citation Nr: 0932398	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-39 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for neuropathy of 
bilateral lower legs, to include as secondary to service-
connected lumbosacral strain and bilateral knee disorders.

2.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service-connected 
bilateral knee disorders.

3.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected 
bilateral knee disorders.

4.  Entitlement to an increased rating for a service-
connected left knee disorder, to include an evaluation of 
osteoarthritis of the left knee as separate from the service-
connected disability of the left knee with partial medial 
meniscectomy with degenerative changes.

5.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in May and August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in February 2009.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the claims adjudicated by this 
decision have been completed.

2.  The competent medical evidence does not reflect the 
Veteran currently has neuropathy of the lower extremities.

3.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
bilateral ankle disabilities were incurred in or aggravated 
by his military to service, to include as secondary to a 
service-connected disability.

4.  The Veteran's service-connected left knee disorder is 
already evaluated based upon osteoarthritis.

5.  The competent medical evidence does not reflect the 
Veteran's service-connected left knee disorder is manifested 
by recurrent subluxation or lateral instability.

6.  The Veteran's service-connected left knee disorder is 
currently evaluated as 10 percent disabling based upon 
limitation of flexion.

7.  The Veteran's service-connected left knee disorder has 
not resulted in flexion limited to 30 degrees or less, nor 
extension limited to 10 degrees or more, even when taking 
into consideration his complaints of pain.

8.  The evidence in this case does not show an exceptional 
disability picture so that the available schedular evaluation 
for the service-connected left knee disorder is inadequate.

9.  The Veteran is service-connected for right knee 
chondromalacia, evaluated as 10 percent disabling; right knee 
osteoarthritis associated with right knee chondromalacia, 
evaluated as 10 percent disabling; lumbosacral strain, 
evaluated as 10 percent disabling; left knee partial medial 
meniscectomy with degenerative changes associated with right 
knee osteoarthritis, evaluated as 10 percent disabling; and a 
mood disorder, evaluated as 30 percent disabling.

10.  The medical and other evidence of record does not 
reflect that the Veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for neuropathy of 
bilateral lower legs, to include as secondary to service-
connected lumbosacral strain and bilateral knee disorders.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).

2.  Service connection is not warranted for a left ankle 
disorder, to include as secondary to service-connected 
bilateral knee disorders.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2008).

3.  Service connection is not warranted for a right ankle 
disorder, to include as secondary to service-connected 
bilateral knee disorders.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2008).

4.  The criteria for an evaluation of osteoarthritis of the 
left knee as separate from the service-connected disability 
of the left knee with partial medial meniscectomy with 
degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.71a, Diagnostic Codes 5003 and 5257 (2008); VAOPGCPRECs 23-
97 and 9-98; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  

5.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected left knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a (Diagnostic 
Code 5003, 5260, 5261) (2008).

6.  The criteria for referral of the service-connected left 
knee disorder for consideration on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2008).

7.  The criteria for assignment of a TDIU are not met, 
including on an extraschedular basis.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
3.340, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the Veteran was sent 
pre-adjudication notice via letters dated in November 2004, 
February 2005, March 2005 and June 2005, all of which were 
issued prior to the May and August 2005 rating decisions that 
are the subject of this appeal.  Taken together, these 
letters informed the Veteran of what was necessary to 
substantiate his claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the 
Veteran with respect to his current appellate claims do not 
appear include information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, it 
does not appear the notice provided is in full compliance 
with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding the information that must be provided to a claimant 
in the context of an increased rating claim.  However, for 
the reasons stated below, the preponderance of the evidence 
is against the Veteran's service connection claims, and they 
must be denied.  As such, no disability rating and/or 
effective date is to be assigned or even considered for these 
claims.  With respect to his increased rating claim, based 
upon the Veteran's representations in multiple evaluation and 
treatment records contained in his VA claims file, as well 
as, the totality of correspondence from the Veteran and his 
representative to include during his personal hearing with 
the undersigned, the Board concludes that the Veteran and his 
representative have demonstrated sufficient actual knowledge 
of the evidence considered in establishing a disability 
rating.  See generally Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that claimant was not prejudiced by RO's 
failure to provide VCAA notice where the claimant, through 
counsel, demonstrated actual knowledge of the information and 
evidence necessary to substantiate his claim).  Further, with 
respect to effective dates, as is discussed in greater detail 
below, the Board has not staged the Veteran's disability 
rating for his left knee disorder at any time during the 
appellate period.  Accordingly, the Board concludes that the 
Veteran has not been prejudiced by this lack of notification 
regarding the Court's holding in Dingess or Vazquez-Flores.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  The Veteran has had the opportunity 
to present evidence and argument in support of his claims, to 
include at the February 2009 Board hearing.  Nothing reflects 
he has indicated the existence of any relevant evidence 
regarding either his current appellate claims that has not 
been obtained or requested.  Moreover, he was accorded VA 
medical examinations regarding these claims in March 2005 and 
June 2007.  The reports of these examinations reflect that 
the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  
In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).










        (CONTINUED ON NEXT PAGE)



I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Veteran has contended that he has neuropathy and 
bilateral ankle disorders secondary to service-connected 
disabilities.  Secondary service connection may be granted 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2008); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006), as effective October 10, 2006.  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the Veteran.


A.  Neuropathy

In this case, the Board concludes, based on a thorough review 
of the claims folder, that the competent medical evidence 
does not reflect the Veteran currently has neuropathy of the 
legs.  Specifically, there is no indication of any such 
disability in his service treatment records or post-service 
medical records.  His neurologic condition was clinically 
evaluated as normal on his January 1973 separation 
examination.  The Board acknowledges that treatment records 
dated in November and December 2004 show complaints of 
numbness in the lateral two right toes, which was ultimately 
attributed to possible minimal tenosynovitis involving the 
peroneal tendons.  Moreover, the March 2005 VA examination 
specifically stated that no evidence of any neuropathy was 
noted, and that neurologic examination was intact.  The June 
2007 VA medical examination noted that neurological 
examination of the lower extremities showed that motor and 
sensory function were within normal limits.  Nothing in the 
other medical evidence of record otherwise supports a finding 
of neuropathy of the legs.
To the extent that the Veteran is claiming that he has 
neuropathy of bilateral lower legs, it is now well-
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu, supra; see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Accordingly, the 
Veteran's own statements offered in support of his claim for 
service connection for neuropathy of bilateral lower legs are 
not competent medical evidence and do not serve to establish 
the existence of a current disability.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but he 
has not done so.  See 38 U.S.C.A. § 5107(a) (it is the 
claimant's responsibility to support a claim for VA 
benefits).

In short, no medical records suggest that diagnosed 
neuropathy of bilateral lower legs currently exists.  In the 
absence of any currently diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection cannot be granted if the 
claimed disability does not exist).  

The Board is cognizant that the Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection where the 
record otherwise supports it, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, in this case, a thorough review of the 
competent medical evidence does not reflect the Veteran has 
ever had a competent medical diagnosis of neuropathy of the 
legs during the pendency of this appeal.  As such, the 
holding of McClain does not provide any benefit to the 
Veteran in the instant case.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for neuropathy of the legs, and it must be denied.


B.  Bilateral Ankles

With respect to the Veteran's bilateral ankle claims, the 
Board notes that, unlike the neuropathy claim, the competent 
medical evidence does reflect that he has medical diagnoses 
of current disabilities.  For example, the March 2005 VA 
medical examination noted, in part, that X-rays revealed 
osteoarthritis of both ankles.  Nevertheless, the 
preponderance of the medical and other evidence of record is 
against a finding that these disabilities were incurred in or 
aggravated by military service, to include as secondary to a 
service-connected disability.

Initially, the Board notes that there is no competent medical 
evidence to show, and no contention from the Veteran, that 
current bilateral ankle problems began during active service 
or are directly related to any incident of service.  In this 
regard, the Board observes that the Veteran's service 
treatment records contain no findings indicative of ankle 
problems while on active duty.  Rather, his feet and lower 
extremities were consistently evaluated as normal in service, 
to include his January 1973 separation examination.  
Moreover, he indicated on his Reports of Medical History that 
he had not experienced any foot trouble.  In fact, the first 
competent medical evidence indicative of ankle problems 
appears to be in 1997, more than 20 years after his 
separation from service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.).
 
In addition, no competent medical opinion is of record which 
relates the etiology of the Veteran's bilateral ankle 
disorders to active service, or as secondary to his service-
connected bilateral knee disorders.  Rather, there is 
competent medical evidence to the contrary.  Specifically, 
the August 1997 VA examiner diagnosed, in part, mild 
arthralgias of both feet and ankles without limitation and 
unrelated to his service-connected right knee disorder.  
(Emphasis added).  [The Board observes that service 
connection was only in effect for the right knee disorder at 
the time of the August 1997 VA medical examination.]  More 
recently, the March 2005 VA examiner opined that the 
bilateral arthritis of both ankles was not likely due to the 
arthritis of both knees.  As the March 2005 VA examiner's 
opinion was based upon physical evaluation of the Veteran and 
an accurate understanding of his medical history based on 
review of the VA claims folder, the Board finds that this 
opinion is supported by an adequate foundation.  

There is no competent medical evidence to the contrary.  To 
the extent that the Veteran himself contends that a 
relationship exists between his service-connected 
disabilities and his bilateral ankle disabilities, his lay 
opinion is entitled to no weight of probative value.  See 
Espiritu and 38 C.F.R. § 3.159 (a)(1), both supra.  Any such 
statements offered in support of the Veteran's claims do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).The Veteran has been accorded ample opportunity to 
present competent medical evidence in support of his claims, 
but he has not done so.  See 38 U.S.C.A. § 5107(a) (it is the 
claimant's responsibility to support a claim for VA 
benefits).

In summary, the Veteran's bilateral ankle disorders were 
first diagnosed decades after active service; no competent 
medical opinion is of record which relates the etiology of 
these disabilities directly to his military service; and 
there are unrefuted competent medical opinions of record 
against his contention of secondary service connection.  
Therefore, the Board finds that the preponderance of the 
evidence is unfavorable, and the claim must be denied.



II.  Increased Rating for the Left Knee

The Veteran is seeking an evaluation of osteoarthritis of the 
left knee as separate from the service-connected disability 
of the left knee with partial medial meniscectomy with 
degenerative changes.

The Board acknowledges that General Counsel for VA, in a 
precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.

The Board notes, however, that the Veteran's service-
connected left knee disorder has been evaluated based upon 
osteoarthritis since service connection was established for 
this disability.  In this regard, the January 2005 rating 
decision, as well as all subsequent rating decisions, reflect 
the disability is evaluated pursuant to Diagnostic Codes 5010 
[which pertains to traumatic arthritis and instructs to rate 
under Diagnostic Code 5003]-5260.  (A hyphenated diagnostic 
code is used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.).  

With respect to the issue of whether a separate rating may be 
assigned pursuant to Diagnostic Code 5257, the Board notes 
that the competent medical evidence does not reflect the 
Veteran's service-connected left knee disorder is manifested 
by recurrent subluxation or lateral instability.  
Specifically, the March 2005 VA medical examination found 
that there was no swelling, edema, effusion, instability, or 
weakness of the left knee, and stated that the left knee was 
stable.  Similarly, the more recent June 2007 VA medical 
examination noted that examination of the left knee did not 
reveal recurrent subluxation, "locking" pain and/or joint 
effusion.  Further, it was noted that anterior and cruciate 
ligaments stability testing of the left knee, as well as 
medial and lateral collateral ligaments stability testing, 
were all within normal limits.  The medial and lateral 
meniscus test of the left knee was also within normal limits.  
The Board also notes that the findings on these VA medical 
examinations are consistent with the other medical evidence 
of record.

Inasmuch as the competent medical evidence does not reflect 
the Veteran's service-connected left knee disorder is 
manifested by recurrent subluxation or lateral instability, 
separate evaluations under Diagnostic Codes 5003 and 5257 are 
not warranted in this case.  Therefore, the preponderance of 
the evidence is against the claim for a separate rating, and 
it must be denied.

With respect to the issue of an increased rating, 
disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

In this case, the Veteran's service-connected left knee 
disorder has not resulted in flexion limited to 30 degrees or 
less, nor extension limited to 10 degrees or more, even when 
taking into consideration his complaints of pain.  In this 
regard, the March 2005 VA examiner noted that the Veteran had 
left knee flexion from zero to 135 degrees, and extension to 
zero degrees.  In addition, the examiner stated there was no 
limitation of the movements of the left knee because of pain, 
weakness, fatigue, or repetitive use.  The more recent June 
2007 VA examination report indicated that the Veteran's left 
knee demonstrated flexion to 140 degrees, and extension to 
zero degrees.  Pain did not occur until the end of these 
degrees of motion.  Moreover, the examiner stated that the 
joint function on the left knee was not additionally limited 
by the following after repetitive use: fatigue, weakness, 
lack of endurance or incoordination.  Although it was 
additionally limited by pain after repetitive use, the 
examiner stated it was additionally limited by "none 
degrees."  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran filed his claim for an increased disability 
rating for his service-connected left knee disorder on 
February 28, 2005.  Therefore, the relevant time period under 
consideration is from February 28, 2004 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
February 28, 2004 to the present.

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's left knee 
disability picture was more or less severe during the appeal 
period. The Veteran has pointed to none.  Accordingly, there 
is no basis for awarding the Veteran disability rating other 
than the currently assigned 10 percent rating at any time 
from February 28, 2004 to the present.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular is not warranted because the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.

The Board recognizes that the Veteran required a left partial 
medial meniscectomy during the appeal period.  However, he 
was compensated for the surgery and the corresponding period 
of convalescence by the assignment of a 100 percent 
evaluation from March 29, 2004 to May 1, 2004.  The record 
does not indicate that the Veteran has otherwise been 
hospitalized as a result of his service-connected left knee 
disability.

Turning to marked interference in employment, there is no 
indication that there has been marked interference in the 
Veteran's employment due to the service- connected left knee 
disability beyond that contemplated in the schedular 
criteria.  As has been discussed above, the objective 
manifestations of the Veteran's disability amount to some 
limitation of motion.  

While employment may be made more difficult by the Veteran's 
disability, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the Veteran outside of the norm.  Any 
occupational impairment is specifically contemplated in the 
10 percent rating which is currently assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation with regards to the 
Veteran's left knee disability.
The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.
In view of the foregoing, the Veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
for his left knee based upon limitation of motion.  
Therefore, the preponderance of the evidence is also against 
the claim for an increased rating, and it must be denied.


III.  TDIU

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule. 38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

In this case, the Veteran is service-connected for right knee 
chondromalacia, evaluated as 10 percent disabling; right knee 
osteoarthritis associated with right knee chondromalacia, 
evaluated as 10 percent disabling; lumbosacral strain, 
evaluated as 10 percent disabling; and left knee partial 
medial meniscectomy with degenerative changes associated with 
right knee osteoarthritis, evaluated as 10 percent disabling; 
and a mood disorder, evaluated as 30 percent disabling.  His 
overall combined disability rating is 60 percent.  See 
38 C.F.R. § 4.25.  As such, he does not satisfy the schedular 
requirements for consideration of a TDIU.  38 C.F.R. §§ 
3.340, 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case shall 
be submitted for extraschedular consideration in accordance 
with 38 C.F.R. § 3.321.  Accordingly, the Board has 
considered whether the Veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  See Van Hoose, supra.  A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

In regard to whether TDIU is warranted on an extraschedular 
basis, the Board acknowledges that the Veteran has submitted 
statements dated in July 2007, March 2008, May 2008, and 
February 2009 from private clinicians to the effect that his 
service-connected disabilities render him unemployable.  One 
of the May 2008 statements noted that the Veteran had been 
employed as a railroad worker for 21 years, but could no 
longer perform these duties, and that he had no formal 
education after high school that would make him eligible for 
any other line of work.  However, none of these opinions 
provide any explanation as to how the service-connected 
disabilities cause unemployability and are in direct conflict 
with the actual impairment demonstrated by the service-
connected disabilities on physical examination.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.")  

As detailed above, the medical evidence demonstrates 
relatively minor limitation of motion of the service-
connected left knee and no evidence of recurrent subluxation 
or instability.  In addition, the June 2007 VA medical 
examination showed full range of motion of the right knee and 
thoracolumbar spine.  The only effect on daily activities 
indicated by the examiner was to avoid strenuous activities; 
no opinion that the Veteran was completely precluded from 
employment due to these disabilities was rendered.  As such, 
it does not appear from the objective medical evidence that 
these service-connected disabilities are of such severity as 
to prevent the Veteran from obtaining and/or maintaining 
substantially gainful employment.  With respect to the 
service-connected mood disorder, the Board observes that a 
July 2005 VA psychiatric examination found that, mentally, 
the Veteran did not have difficulty performing activities of 
daily living, and that he was able to establish and maintain 
effective work and social relationships.  A subsequent 
October 2006 VA psychiatric examination noted, in part, that 
while the Veteran retired because of his medical condition, 
he reported that he never missed work due to mental health 
problems, and mental health problems did not affect his work.

The Board also observes that the medical and other evidence 
of record indicates the Veteran experiences significant 
impairment due to multiple nonservice-connected disabilities, 
to include the bilateral ankle disorders, hypertension, 
gastroesophageal reflux disease (GERD), multi-articular 
degenerative joint disease of both hands, bilateral shoulder 
disorders, varicosities of the lower extremities, colon 
polyps, and asthma.  In fact, the July 2007 statement of 
S.O.S., M.D., referred to the non service-connected bilateral 
shoulder disorders, and stated that the Veteran's biggest 
complaint was in regard to the non service-connected right 
ankle.  The July 2007 statement of M.J.J., M.D., also 
included a reference to nonservice-connected asthma.  The 
Veteran himself included disabilities of the feet on his TDIU 
application as among the conditions that render him 
unemployable.  Moreover, records from the Railroad Retirement 
Board reflect the Veteran was found to be entitled to a 
period of disability effective from September 1993 due to the 
following diagnoses: post-traumatic arthrosis of both knees; 
multi-articular degenerative joint disease involving the 
hands, knees, and lumbar spine; lumbar radiculopathy; 
degenerative cuff disease of the left shoulder; subdeltoid 
bursitis of the right shoulder; generalized arthralgia; 
significant allergic rhinitis; chronic environmental 
allergies; hiatal hernia and reflux esophagitis with 
stricture; malignant melanoma; and depression.  The decision 
also emphasized the Veteran's "many and varied impairments" 
as a basis for awarding disability benefits.

In view of the foregoing, the Board finds that the competent 
medical and other evidence of record indicates that the 
Veteran is unable to obtain and/or retain substantially 
gainful employment due to the combination of his service-
connected and nonservice-connected disabilities.  Given the 
competent medical findings, as noted above, regarding the 
impairment of the service-connected disabilities on objective 
examination, it is clear that the service-connected 
disabilities alone do not render the Veteran unemployable.  
Although the Board does not dispute that he experiences 
impairment due to his service-connected disabilities, this 
appears to be adequately reflected by the current schedular 
ratings.  See Van Hoose, supra.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
his claim of entitlement to a TDIU.


IV.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal with respect to these claims must be denied.




ORDER

Entitlement to service connection for neuropathy of bilateral 
lower legs, to include as secondary to service-connected 
lumbosacral strain and bilateral knee disorders, is denied.

Entitlement to service connection for a left ankle disorder, 
to include as secondary to service-connected bilateral knee 
disorders, is denied.

Entitlement to service connection for a right ankle disorder, 
to include as secondary to service-connected bilateral knee 
disorders, is denied.

Entitlement to an increased rating for service-connected left 
knee disorder, to include an evaluation of osteoarthritis of 
the left knee as separate from the service-connected 
disability of the left knee with partial medial meniscectomy 
with degenerative changes, is denied.

Entitlement to a TDIU due to service-connected disabilities 
is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


